Citation Nr: 1742819	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 2012 for a non-service-connected pension.

2.  Entitlement to a rating in excess of 30 percent for status-post traumatic pneumothorax. 

3.  Entitlement to an effective date prior to October 2012 for a special monthly pension based on a need for aid and attendance.

4.  Entitlement to service connection for loss of use and atrophy of the legs.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety.

7.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance.
8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to service connection for radiculopathy and/or neuropathy of the left upper extremity. 

10.  Entitlement to service connection for radiculopathy and/or neuropathy of the right upper extremity.

11.  Entitlement to service connection for radiculopathy and/or neuropathy of the left lower extremity.

12.  Entitlement to service connection for radiculopathy and/or neuropathy of the right lower extremity.

13.  Entitlement to service connection for residuals of a head injury, claimed as a traumatic brain injury (TBI).

14.  Entitlement to service connection for migraine headaches, as secondary to TBI.

15. Entitlement to service connection for alcohol dependence, to include as secondary to an acquired psychiatric disorder. 

16.  Entitlement to service connection for a seizure condition, to include as secondary to TBI.  

17. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1991 to March 1994.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs.


FINDING OF FACT

On December 14, 2016, the Board was notified by the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs that the Veteran died in December 2016. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board lacks jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veteran's claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board offers no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the Veteran under section 5121(a)[.]"  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of a veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




		
VICTORIA MOSHIASHWILI 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


